Name: Council Regulation (EEC) No 1617/79 of 24 July 1979 on arrangements for the importation into the Benelux countries of jute yarn originating in India
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 190/ 12 Official Journal of the European Communities 28 . 7 . 79 COUNCIL REGULATION (EEC) No 1617/79 of 24 July 1979 on arrangements for the importation into the Benelux countries of jute yarn originating in India THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 1439/74 of 4 June 1974 on common rules for imports ('), and in particular Article 13 thereof, Having regard to the proposal from the Commission , After consulting the Advisory Committee set up by Article 5 of the aforementioned Regulation , Whereas an Agreement on trade and commercial cooperation in jute products has been concluded between the European Economic Community and the Republic of India (2 ) ; Whereas, as regards imports into the Community or any of its markets of jute yarn from India, which are not subject to quantitative restrictions, the said Agree ­ ment provides that the Community may request consultations with India aimed at limiting trade in this product where such limitation appears necessary and imports have exceeded the indicative level esta ­ blished in the Agreement ; Whereas, since imports of jute yarn into the Benelux countries had considerably exceeded the indicative level , the Community requested consultations with India with a view to reaching an arrangement limiting the imports in question ; Whereas the consultations resulted in an undertaking by the Indian Government to establish voluntary restraint , in accordance with the relevant provisions of the Agreement, in respect of exports to the Benelux countries of yarn of jute or of other textile bast fibres of heading No 57.03 , falling within heading No 57.06 of the Common Customs Tariff, for the period 1 January 1978 to 31 December 1979 ; Whereas the effectiveness of the voluntary export restraint measures introduced by the Indian authori ­ ties depends on the Community's establishing a system of supervision ; whereas, in order for such a system to be instituted , imports into the Benelux coun ­ tries of the products in question originating in India must be subject to authorization ; Whereas products entering the Benelux countries under inward processing or other suspensive arrange ­ ments and intended for re-export from the customs territory of the Community in the same state or after processing should not be charged against the quantita ­ tive limit established , HAS ADOPTED THIS REGULATION : Article 1 1 . The importation into the Benelux countries of the following products originating in India and shipped to those countries between 1 January 1978 and 31 December 1979 shall be subject to the presen ­ tation of an import permit issued by the competent authorities in the Benelux countries within the quantitative limits agreed between the European Economic Community and the Republic of India and shown below : CCT heading No NIMEXE code 1978 /79 Description Units Quantitative limit 1 . I. 1978 to 31 . 12 . 1979 57.06 57.06-11 , 15 , Yarn of jute or of Tonnes 13 000 30 other textile bast fibres of heading No 57.03 (!) OJ No L 159, 15 . 6 . 1974, p . 1 . (2) OJ No L 17, 21 . 1 . 1978 , p . 5 . 28 . 7 . 79 Official Journal of the European Communities No L 190/ 13 Article 2 Products imported into the Benelux countries under inward processing or other suspensive arrangements and subsequently re-exported from the customs terri ­ tory of the Community in the same state or after processing shall not be charged against the quantita ­ tive limits referred to in Article 1 . 2 . The competent authorities of the Benelux coun ­ tries shall authorize imports of the products referred to in paragraph 1 automatically and without delay, within the quantitative limits established , on presenta ­ tion by the importer of an export permit issued by the competent authorities of the Republic of India and containing the details indicated in the Annex to this Regulation . 3 . When issuing such import permits, the compe ­ tent authorities of the Benelux countries shall take into account the quantities already covered by import permits issued before the entry into force of this Regu ­ lation , in respect of quantities of the product in ques ­ tion shipped from India to the Benelux countries after 1 January 1978 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1979 . For the Council The President M. O'KENNEDY No L 190/ 14 Official Journal of the European Communities 28 . 7 . 79 ANNEX Details referred to in Article 1 (2 ) Export permits issued by the Indian authorities in respect of the products covered by this Regulation shall specify or contain the following particulars : (a) the destination (relevant Member State) ; (b) the serial number ; (c) the name and address of the importer ; (d) the name and address of the exporter ; (e) the net weight (in kilograms or tonnes) and the value ; ( f) the category and the classification of the product ; (g) certification by the Indian authorities stating that the quantity has been charged against the agreed quantitative limits for exports to the Member States concerned or that, where appropriate , it is for immediate re-export or for inward processing and subsequent re-export outside the Community ; (h) the year during which the products were exported, i.e. were placed on board in India for export to the Benelux countries .